
	
		I
		111th CONGRESS
		1st Session
		H. R. 4096
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to extend the
		  deadlines applicable to filing petitions for compensation under the National
		  Vaccine Injury Compensation Program.
	
	
		1.Short titleThis Act may be cited as the
			 National Vaccine Injury Compensation
			 Program Modernization Act of 2009.
		2.Extension of
			 filing deadline
			(a)General
			 RuleSection 2116(a) of the Public Health Service Act (42 U.S.C.
			 300aa–16(a)) is amended—
				(1)in paragraph (2),
			 by striking 36 months and inserting 6 years (excluding
			 any period during which the person who suffered the injury has not yet attained
			 18 years of age); and
				(2)in paragraph
			 (3)—
					(A)by striking
			 24 months and inserting 6 years; and
					(B)by striking
			 48 months and inserting 6 years; and
					(3)in paragraphs (2)
			 and (3), by striking the first symptom or manifestation of onset or of
			 the significant aggravation each place it appears and inserting
			 the first symptom, manifestation, or diagnosis, whichever is later, of
			 onset or of the significant aggravation.
				(b)Additional
			 provisionsSection 2116(a) of the Public Health Service Act (42
			 U.S.C. 300aa–16(a)) is amended by adding at the end the following:
				
					(d)Additional
				Extension
						(1)Minimum
				periodIf an injury or death occurs as a result of a vaccine set
				forth in the Vaccine Injury Table which is administered after September 30,
				1988, and before the date of the enactment of this subsection, the end of the
				limitation period applicable under paragraph (2) or (3) of subsection (a) for
				filing a petition for compensation under the Program for such injury or death,
				notwithstanding the provisions of such paragraphs, shall be not earlier than 2
				years after the date of the enactment of this subsection.
						(2)Effect of
				previous dismissalNotwithstanding section 2111(b)(2), if a
				petition is filed within the limitation period applicable under paragraph (1),
				the petition may not be dismissed on the basis of a previous dismissal for
				untimely filing.
						(e)Discovery
				ruleThe limitation period applicable under paragraph (2) or (3)
				of subsection (a) shall not begin to run until the person who suffered a
				vaccine-related injury or death (or the legal representative thereof) first
				knew or should have reasonably known that the person may have experienced a
				vaccine-related injury or
				death.
					.
			
